196 S.W.3d 669 (2006)
Wallace N. WEIR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65280.
Missouri Court of Appeals, Western District.
July 25, 2006.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before EDWIN H. SMITH, C.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Wallace N. Weir appeals the denial of his Rule 29.15 motion for post-conviction relief, after an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).